Dissenting Opinion by
Judge Bratt :
1 must respectfully dissent. Although I agree with the statement of the majority that “the Legislature’s classification of railroad workers is reasonable and that its imposition of this regulation upon the class of railroad workers is not special legislation,” I do not agree that the Act of July 14, 1971, P. L. 221, 43 P.S. §255.1 (hereinafter Act No. 43), is in conflict with and superseded by The Railway Labor Act, 45 U.S.C.A. §151 et seq.
The question of whether or not a state law is invalid as conflicting with Federal laws touching the same subject is not to be determined according to any rigid formula or rule, but depends upon whether, under the circumstances of the particular case, the state law stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress in enacting the statute in question. Perez v. Campbell, 402 U.S. 637 (1971); Hines v. Davidowitz, 312 U.S. 52 (1941). Some of the general criteria which might be applied, however, include whether or not: (1) the scheme of federal regulation is so pervasive as to make reasonable the inference that Congress left no room for the states to supplement it; (2) the federal statute touches a field in which the federal interest is so dominant that the federal system must be assumed to preclude enforcement of state laws on the subject; or (3) the enforcement of the state act presents a serious danger of conflict with the administration of the federal program. Pennsylvania v. Nelson, 350 U.S. 497 (1956).
*302As the majority notes, the Railway Labor Act is intended, inter alia, to avoid interruption in commerce or the operation of any railroad by providing for the prompt and orderly settlements of all disputes concerning rates of pay, rules or working conditions. It does not undertake governmental regulation of these matters but instead provides a means, collective bargaining, by which agreement thereon may be reached. Enactment of state laws which deal with working conditions on railroads does not result in a conflict with the Railway Labor Act, therefore, unless such state laws in some manner interfere with the procedures by which employer-employee agreements are to be reached,1 for the Railway Labor Act was not intended to preempt the field of regulating working conditions themselves. Terminal Railroad Association of St. Louis v. Brotherhood of Railroad Trainmen, 318 U.S. 1 (1943).
Act No. 43 does not interfere with the expressed purposes of the Railway Labor Act and it in no way affects the means by which agreement may be reached between parties with respect to wages, hours, or working conditions. Even in situations where the statute is effective, the parties are still free to bargain over the matter of pay periods and are not compelled to reach any particular agreement thereon, and the statutory pay period can be changed or continued in effect by agreement of the parties.
Act No. 43, it seems to me, does not stand as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress in enacting the Railway Labor Act, and this interpretation is in no way *303in conflict with, the reasoning in Detroit and Toledo Shore Line Railroad Company v. United Transportation Union, 396 U.S. 142 (1969). That case was not concerned with retaining the status quo per se as applied to working conditions, but only with obliging the parties not to change the status quo while the procedures of the Railway Labor Act for settling disputes were being exhausted. As such, that policy retained the Act’s primary objective, i.e., the prevention of strikes, an objective which will not be affected by the operation of Act No. 43.
I would affirm the order of the Department of Labor and Industry.
Judge Kramer joins in this dissent.

 This was the situation in California v. Taylor, 353 U.S. 553 (1957), wherein the state attempted to prohibit employees of a state-owned railroad from bargaining collectively because of the state policy that no state employees had the right to bargain. The Supreme Court there held that such policy was in conflict with the Railway Labor Act and thus invalid.